BAZELON, Circuit Judge
(dissenting).
I think the court’s action is in conflict with Greylock Broadcasting Co. v. United States.1 The public and private injury involved here is not distinguishable from that involved in Greylock. The court does not suggest otherwise. But it says that the question presented on the merits of these appeals is not as substantial as the one presented in Grey-lock. I disagree.
It is true that the UHF and VHF allocations to the communities involved here were made at the same time (by the Sixth Report and Order, adopted April 1952) while in Greylock the Commission sought to assign a VHF channel to an area after the UHF stations had been allocated and were operating there. Hence it is said that the UHF stations in the instant cases, unlike the UHF stations in Greylock, accepted their licenses subject to the VHF competition which they now seek to restrain. But these licenses were sought and accepted in reliance upon the premise implicit in the determination in the Sixth Report and Order to intermix UHF and VHF in the same communities, namely, that UHF could exist with VHF competition. Now the Commission recognizes that that premise, which everyone accepted in good faith, did not withstand the test of experience. Accordingly it has ordered a new rule-making proceeding for the purpose of re-examining its previous determination to intermix. Relying upon the undeniable fact that the VHF operations contemplated in the instant cases would inevitably destroy their UHF operations, our appellants petitioned the Commission to stay the VHF grants pending resolution of the new rule-making proceeding. This refusal frames the question on the merits of these appeals, namely, whether due process and common sense require the Commission to consider de-intermixture and other proposals as means of saving UHF before leaving it to face certain destruction on the theretofore uncharted rocks of VHF competition.
The question we found substantial enough to support the grant of a stay in Greylock was whether due process considerations required the Commission to pass upon proposed solutions in the rule-making proceeding before allocating a VHF channel whose eventual operation would destroy Greylock’s UHF operation. It seems to me that the authorizations in these cases to actually operate a VHF station present an even sharper and more substantial question of due process.

. No. 12,989, stay granted Dec. 9, 1955. An opinion on reconsideration is being filed today, 97 U.S.App.D.C. 414, 231 F.2d 748.